Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Status of Claims
Claims 1-28 and 36-39 are pending.
Claims 1-5, 8, 17, 19-23, 26 and 36 have been examined.
Claims 6-7, 9-16, 18, 24-25, 27-28 and 37-39 are withdrawn from consideration as drawn to a non-elected species/invention.
Claims 29-35 have been cancelled in the preliminary amendment filed 4/22/2022.

	Election/Restrictions
Applicant’s election of the species set forth herein in the reply filed on 7/22/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1-5, 8, 17, 19, 20-23, 26 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: The recitation “d. causing said first degradable component ....to deform” is unclear because it is not clear what the step of “causing” is? Applicant has elected for this step to “change the composition of the fluid”. This does not render the claim clear. Applicant has elected degradable rubber as the first degradable component. What change in composition of the fluid would cause the degradable rubber to deform in such a manner as to form a seal in the opening as claimed. Additionally, it does not appear logical that all degradable rubbers will behave the same. Accordingly it is not clear exactly what the composition of the rubber is, what the composition of the fluid is, and what change in composition the fluid must undergo to provide the recited function.
Claim 4. the ambiguity is further complicated by the fact that claim 4 injects a second degradable rubber into the formation in the same fluid, which has already been “changed composition” to enable the first degradable rubber to at least partially seal”; claim 4 requires the same fluid to change yet again, to enable the second degradable rubber to seal. The question is how and by what chemistry?
Much of Applicant’s claims recite specific properties and/or functions of the method and the first degradable component, but there is little in the specification to direct one of ordinary skill to the specific rubber/fluid composition that will accomplish the claimed function.
Claim 8: The recitation “wherein a maximum stiffness and/or yield strength of said first degradable component after deformation of said first degradable component is at least 1.5 times a stiffness of said first degradable component prior to deformation of said first degradable component” would require a specific rubber composition or else all degradable rubbers would meet this composition. It is not clear from the claims alone or in combination with the specification what this material would be thus the metes and bounds of the claims are not clear. 
Claim 26: the recitation “and wherein a maximum stiffness and/or yield strength of said first degradable component after deformation of said first degradable component is at least 1.3 times a stiffness of said first degradable component prior to deformation of said first degradable component” is indefinite because it cannot be determined what materials will accomplish this function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 17, 19, 20-23, 26 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphree et al. US 20130292123 (Murphree), cited by Applicant. 

Claim 1.
Murphree teaches:
A method of forming a temporary seal in a well formation that includes: a. providing a variable stiffness or deformable first degradable component capable of forming a fluid seal; Applicant has elected a degradable rubber; abstract teaches degradable balls for sealing segments in wellbore;
b. combining said first degradable component with a fluid to be inserted into said well formation; [0023] teaches carrier fluids;
c. inserting said fluid including said first degradable component into said well formation to cause said first degradable component to be positioned at or at least partially in an opening located in the well formation that is to be partially or fully sealed; [0010] teaches introducing degradable ball into a wellbore, seating the degradable ball in a baffle;
d. causing said first degradable component located at or at least partially in said opening to deform to at least partially form a seal in said opening to partially or fully block or divert a flow of said fluid into and/or through said opening said first degradable component at least partially deformed by fluid pressure of said fluid, Applicant has elected as a method for causing here the change in composition of the fluid; [0081] teaches chemical composition, pH of the fluid
e. optionally causing a plurality of said first degradable component to agglomerate with one another to at least partially form a seal in said opening so as to partially or fully block or divert a flow of said fluid into and/or through said opening, said plurality of said first degradable component at least partially agglomerated together by fluid pressure of said fluid; 
f. performing operations such as drilling, circulating, pumping, and/or hydraulic fracturing in said well formation for a period of time after said first degradable component has deformed and optionally agglomerated and has at least partially sealed said opening; Applicant has elected circulating; [0024] teaches circulating;
and, g. causing said first degradable component to partially or fully degrade to cause said first degradable component to be partially or fully removed from said opening to thereby allow 80-100% of fluid flow rates into said opening that existed prior to said first degradable component partially or fully sealing said opening.  [0010] teaches degrading the degradable ball; 

Claim 2. 
Murphree teaches:
wherein said first degradable component has a size and shape that inhibits or prevents said first degradable component from fully passing through said opening to be sealed; [0084] any shape is possible.

Claim 3. 
Murphree teaches:
wherein said step of causing said first degradable component to partially or fully degrade is at least partially accomplished by a) changing a temperature of said fluid in contact with said first degradable component, b) changing a pressure of said fluid in contact with said first degradable component, c) changing a composition of said fluid in contact with said first degradable component, d) changing a pH of said fluid in contact with said first degradable component, e) changing a salinity of said fluid in contact with said first degradable component, and/or f) selecting a composition of said first degradable component that dissolves or degrades at a certain rate when exposed to said fluid.  Applicant has elected , c) changing a composition of said fluid in contact with said first degradable component, Murphree teaches changing the pH of the solution, not exactly the composition.

Claim 4. 
Murphree teaches:
further including the steps of a) adding a second degradable component to said fluid, 
b) inserting said fluid including said second degradable component into said well formation to cause said degradable component to be positioned at or at least partially in an opening located in the well formation that is to be partially or fully sealed, 
said second degradable component inserted into said well formation after said first degradable component has been deformed and at least partially sealed said opening; 
and c) causing said second degradable component located at said opening to deform to cause further sealing of said opening, 
and wherein i) said second degradable component at least partially deforms by fluid pressure of said fluid, ii) a plurality of said second degradable component agglomerates together, and/or iii) said second degradable component agglomerates with said first degradable component; 
said second degradable component formed of a same or different material as said first degradable component; 
an average size of said second degradable component is 10-90% smaller than an average size of said first degradable component.

All the above is taught in [0009], [0075]-[0077]. 

Claim 5. 
Murphree teaches:
wherein said first degradable components has a density that is a) ±20% a density of said fluid, or b) ±20% a density of sand, frac balls, and/or proppant in said fluid, because the degradable rubbers claimed are the same as taught in the prior art they must have the same properties.


Claim 8. 
 	Murphree teaches:
wherein a maximum stiffness and/or yield strength of said first degradable component after deformation of said first degradable component is at least 1.5 times a stiffness of said first degradable component prior to deformation of said first degradable component. because the degradable rubbers claimed are the same as taught in the prior art they must have the same properties. 
	
Claim 17. 
Murphree teaches:
wherein a density of said degradable elastomer or polymer is 0.01-1.3 g/cc.  because the degradable rubbers claimed are the same as taught in the prior art they must have the same properties.

Claim 19. 
Murphree teaches:
further including the step of adding a swellable component to said fluid during or after said first degradable component is inserted into said well formation, said swellable component formulated to increase in volume upon exposure to said fluid.  [0006] and [0009] teaches materials that may be added to the degradable rubber fluid, poly(lactic acid) is swellable; 

Claim 20. 
Murphree teaches:
wherein said opening in said well formation is a wellbore, a perforation, fracture, channel, slot, hole, other subsurface or subsea opening, seat of a diverter, seat of a valve, or a channel, see abstract.

Claim 21. 
Murphree teaches:
wherein said first degradable component is in the form of a diverter ball, diverter shape, or diverter plug, abstract.

Claim 22. 
Murphree teaches:
wherein said first degradable component is in the form of a ball or shape having at least one dimension of 0.3-1.5 in,  abstract teaches ball sealers, [0069] teaches sizes overlapping the claimed range. 

Claim 23. 
Murphree teaches:
wherein said first degradable component is used as a sealing or packing element or component as part of a plug, seal, wiper, dart, valve, or other device useful for controlling flow or short-time sealing of a wellbore, pipe, channel, fracture, annulus, liner, or other subsea structure or annulus, abstract.  

  Claim 26. 
Murphree teaches:
wherein said fluid includes freshwater, brine, completion fluid, produced water, or drilling mud, [0023]. 

Claim 36. 
Murphree teaches the below as set forth individually above. the stiffness component taught by Murphree is glass microspheres, the same as Applicant elected. The claimed properties would naturally be present because the materials claimed are the same as taught by the prior art. 
wherein said variable stiffness or deformable degradable component is formed of said degradable elastomer or polymer and said stiffness component, said degradable elastomer or polymer forming a continuous phase in said first degradable component, said degradable elastomer or polymer having a 50-100 shore A hardness, and a strain to failure in tension or compression of at least 20%; said stiffness component forming a discontinuous second phase in said first degradable component, said stiffness component i) having a stiffness or hardness of at least five times a stiffness or hardness of said degradable elastomer or polymer, and/or ii) allowing for deformation of said first degradable component when said first degradable component is exposed to a force that is 10-75% of a strength of said first degradable component prior to being deformed; said first degradable component having a stiffness or yield strength that changes when said first degradable component deforms, and wherein a maximum stiffness and/or yield strength of said first degradable component after deformation of said first degradable component is at least 1.3 times a stiffness of said first degradable component prior to deformation of said first degradable component.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following teach a degradable rubber used in ball sealers: US PG 20160281454; US PG 20160290091 and US PG 20160290083.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R NOLD/Primary Examiner, Art Unit 3674